Exhibit 10.28

January 10, 2017

 

 

Marie Fogel

[Home Address]

 

Dear Marie:

 

Congratulations! I am pleased to provide this letter confirming your offer of
employment with Vince, LLC (hereafter “Vince” or “the Company”), for the
position of SVP, Men’s & Denim with an expected start date January 23, 2017. The
terms of the employment offer are as follows:

 

Reporting Relationship and Primary Work Location

 

Initially we ask that you report to Rea Laccone (our Founder) and partner with
our EVP of Operations. Upon Rea’s departure from Vince, you will report to
Vince’s Chief Executive Officer, and continue to partner with our EVP of
Operations. You will be based in our Los Angeles Design Studio.

 

Base Salary, Signing Bonus and Incentive Bonus

 

Your annual base salary will be $350,000. You will receive a signing bonus of
$50,000 to be paid 90 days after your date of hire. If your employment is
terminated, voluntarily by you or involuntarily by the Company for cause, within
one year of your start date, you will be required to repay the full amount of
the signing bonus.

 

You will be eligible to participate in the Company’s Annual Short-Term Incentive
Plan (“STI Plan”), for Fiscal Year 2017 (February 1 – January 31). The 2017
target bonus opportunity for your position under this plan is 60% of your annual
base salary, based upon annual performance targets established each fiscal year.

 

Long-Term Incentive Awards

 

Subject to approval by the Vince Board of Directors, you will receive a new hire
equity grant in the form of 30,000 stock options, vesting annually over a four
year period. The grant will be issued as soon as practicable after formal Board
approval.  

 

The official grant agreement, which will cover the vesting schedule, expiration
rules, and other terms and conditions, will be provided at the time the grant is
formally issued.  

 

You will also be eligible to participate in the ongoing annual Long-Term
Incentive Program. The Company’s Board of Directors will determine the target
amount and terms (such as equity mix and vesting schedule) of the annual awards
each year, based upon the Company’s performance as well as market conditions and
other factors.

 

Benefits

 

You will be eligible to participate in and receive benefits under any existing
employee benefit plan or similar arrangement generally available for employees,
including medical, dental, and vision coverage, 401(k), disability and life
insurance. Medical, Dental and Vision coverage will begin on the first of the
month following the completion of 30 days of employment. You will automatically
be enrolled in the company’s 401k program on the first of the month following
the completion of 30 days of employment. A summary of Vince’s current benefits
is enclosed.

 

--------------------------------------------------------------------------------

 

You will accrue four (4) weeks of vacation per annum (pro-rated for the first
year of employment) as well as all Company paid holidays and personal days in
accordance with the Company’s standard vacation and holiday policies. Vacation
time is accrued at 6.15 hours per pay period. All vacation time to be earned
during the year is available to take as of January 1st each year even though you
actually earn it as the year proceeds.

 

You are eligible to receive Vince’s associate discount of 75% off apparel
merchandise and 50% off licensed merchandise in retail stores and online,
beginning on your first day of employment.

 

In accordance with the Company’s clothing allowance policy, you will receive an
allowance in the amount of $6,000 per fiscal year (pro-rated for the first year
of employment) with a full allowance of an additional $6,000 as of January 31,
2017. Your allowance will be calculated based on 75% off the wholesale price of
each item of clothing. Please note that receiving a clothing allowance is
considered a taxable benefit and, as a result, the applicable income taxes
associated with receiving this benefit will be applied. Clothing allowance is
determined by your position, department’s function, and your frequency of
customer-facing activity. The clothing allowance policy, including the amount of
the allowance, is subject to change with or without notice.  

 

You may be requested, occasionally and for reasonable periods of time, to travel
for business purposes. All travel will be at the cost of the Company and will be
paid or reimbursed by the Company in accordance with the Company’s Travel &
Entertainment Policy as in effect. When traveling on behalf of the Company, you
will be eligible to fly Business Class on a 7am flight from the New York metro
area or on a red-eye flight from Los Angeles.

 

You will be eligible to receive a corporate credit card, an iPad and an iPhone
from the Company.

 

Relocation

 

To support your relocation to Los Angeles, the Company will pay for temporarily
corporate housing for up to three (3) months from the first day of employment.

 

The Company will pay for two roundtrip flights (coach airfare) for your husband
to fly to Los Angeles for the purpose of finding permanent housing in Los
Angeles. The Company will pay for the use of a storage facility for up to two
(2) months from the first day of employment.

 

Once you confirm permanent housing in Los Angeles, the Company will pay for
movers to pack your belongings in New York, and unpack them in Los Angeles. The
real estate portion of the relocation process is your responsibility.

 

If your employment is terminated, voluntarily by you or involuntarily by the
Company for cause, within one year of your start date, you will be required to
repay the sum total of the relocation expenses.

 

Severance

 

If your employment is terminated by the Company without “cause” (as such term is
defined in the Company’s stock option plan), then subject to the execution of a
satisfactory release by you, you will receive severance payments, equivalent to
your then current base rate of pay, for the next six (6) months or until other
employment is earlier secured. If you are, as of the termination date, enrolled
in the Company’s medical and dental plans, then you will continue to receive
medical and dental coverage in accordance with the Company’s plans that are then
in place until the end of the salary continuation period or, at the Company’s
option, coverage under another medical and/or dental plan.

 

2

 

--------------------------------------------------------------------------------

 

Restrictive Covenants

 

Notice Period Requirement. Should you voluntarily resign your employment, you
shall provide the Company with a sixty (60) day working notice period. During
this notice period, you agree to continue performing all of the functions and
responsibilities of your position, continue to give your full time and attention
to such responsibilities, and assist the Company in preparing for your
departure.

 

Non-Compete. During your employment and for a period of twelve (12) months
thereafter, you shall not directly or indirectly (i) source, manufacture,
produce, design, develop, promote, sell, license, distribute, or market anywhere
in the world (the “Territory”) any contemporary apparel, accessories or related
products (“Competitive Products”) or (ii) own, manage, operate, be employed by,
participate in or have any interest in any other business or enterprise engaged
in the design, production, distribution or sale of Competitive Products anywhere
in the Territory; provided, however, that nothing herein shall prohibit you from
being a passive owner of not more than five percent (5%) of the outstanding
stock of any class of securities of a corporation or other entity engaged in
such business which is publicly traded, so long as you have no active
participation in the business of such corporation or other entity. This
paragraph will not apply and will not be enforced by the Company with respect to
post-termination activity by you that occurs in California or in any other state
in which this prohibition is not enforceable under applicable law.

 

Non-solicit, Non-interference. During your employment and for a period of twelve
(12) months thereafter you shall not, except in furtherance of your duties
during your employment with the Company, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, (A) solicit or
induce any employee, consultant, representative or agent of the Company or any
of its affiliates, to leave such employment or retention or to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or hire or retain any such employee,
consultant, representative or agent, or take any action to materially assist or
aid any other person, firm corporation or other entity in identifying, hiring or
soliciting any such employee, consultant, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its affiliates and their respective
customers, suppliers, vendors, joint ventures, distribution partners,
franchisees, licensors, licensees or any other business relation of the Company
or its affiliates. Any person described in subparagraph (A) above shall be
deemed covered by this paragraph while so employed or retained and for a period
of twelve (12) months thereafter, unless such person’s employment has been
terminated by the Company.

 

Non-disparagement. During your period of employment and thereafter, neither you
nor the Company shall make any negative comments or otherwise disparage the
other party or, in the case of the Company’s or its affiliates’ officers,
directors, employees, shareholders, agents, products or business, or take any
action, including making any public statements or publishing or participating in
the publication of any accounts or stories relating to any persons, entities,
products or businesses which negatively impacts or brings such person, entity,
product or business into public ridicule or disrepute except if testifying
truthfully under oath pursuant to subpoena or other legal process, in which
event you agree to provide the Company, as appropriate, with notice of subpoena
and opportunity to respond.

 

Compliance with Law

 

This letter is intended to comply with applicable law.  Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code ("409A"), and, specifically, with the
separation pay and short term deferral exceptions of 409A.  Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a
"separation from service" under 409A and only in a manner permitted by
409A.  For purposes of 409A, the right to a series of installment payments under
this letter shall be treated as a right to a series of separate payments.  In no
event may you, directly or indirectly, designate the calendar year of a
payment.  All reimbursements and in-kind benefits provided in this letter shall
be made or provided in accordance with the requirements of 409A (including,
where applicable, the reimbursement rules set forth in the regulations issued
under 409A). If you are a "specified employee" of a publicly traded corporation
on your termination date (as determined by the Company in accordance with 409A),
to the extent required by 409A, separation pay due under this letter will be
delayed for a period of six (6) months. Any separation pay that is postponed
because of 409A will be paid to you (or, if you die, your beneficiary) within 30
days after the end of the six-month delay period.

 

3

 

--------------------------------------------------------------------------------

 

Miscellaneous

 

Please be advised that this offer is contingent upon the favorable outcome of
background and reference checks. Please also be advised that your employment is
for an indefinite period and is terminable at the will of either the Company or
you, with or without cause at any time, subject only to such limitations as may
be imposed by law and/or the terms of this letter. This offer of employment is
contingent on you not being subject to any restrictive covenants which would
impact your ability to perform the services contemplated (or you having
delivered to us an effective waiver thereof). By signing below, you are
confirming to us that you are not presently subject to or otherwise bound by a
non-compete, confidentiality or other restriction with any person or company
with respect to any prior or existing employment, investment or other
relationship.

 

You will receive an orientation packet with employment paperwork and benefit
plan enrollment materials. Please review closely the Employment Eligibility
Verification requirements and list of acceptable documents on the Form I-9 and
bring with you the appropriate personal identification. One voided check will
also be required to set up your direct deposit account for payroll. Please bring
the entire packet and requested documentation to Human Resources on your first
day.  

 

We are confident that you will make significant contributions at Vince and we
look forward to you joining our team. If you agree to the employment terms
listed, please sign a copy of this letter to acknowledge your agreement with its
conditions and return it via email to Melissa Wallace at mwallace@vince.com.

 

Sincerely,

 

/s/ Brendan Hoffman

 

 

Brendan Hoffman

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Melissa Wallace

 

 

Melissa Wallace

 

 

Senior Vice President, Human Resources

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

/s/ Marie Fogel

 

February 11, 2017

Marie Fogel

 

Date

 

 

 

 

 

 

 

 

4

 